Title: To Alexander Hamilton from Samuel Brailsford, 25 September 1787
From: Brailsford, Samuel
To: Hamilton, Alexander


Charleston, South Carolina, September 25, 1787. “Mr Mullett lately transmited me Copy of your Letter to him of the 22d July, together with his answer, which I approve, tho’ he was mistaken in saying that the terms on which Wooldridge has been liberated, were all that I required; as there was another matter of great importance that I wished to accomplish previous to that event, & on which I have ⅌ this conveyance wrote Mr Mullett fully, & requested of him to endeavour to obtain it, & if W. should in consequence of his being at large refuse to comply with what he repeatedly proposed to me at the different interviews I had with him in Gaol, & which Mr. M. will explain to you, I must beg Sir, that you will give him your assistance.… Mr Mullett … informed me that you had mentioned to him your having wrote me several times.…”
